Case: 6:20-cr-00067-REW-HAI Doc #: 52 Filed: 07/27/21 Page: 1 of 2 - Page ID#: 135




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:20-CR-67-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 BECKY HORNSBY,                                   )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 46 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Hornsby’s guilty plea and adjudge Hornsby

guilty of Counts One and Two of the Indictment (DE 1). See DE 47 (Recommendation). Judge

Ingram expressly informed Hornsby of the right to object to the recommendation and to secure de

novo review from the undersigned. See id. at 2–3. The established, 3-day objection deadline has

passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:20-cr-00067-REW-HAI Doc #: 52 Filed: 07/27/21 Page: 2 of 2 - Page ID#: 136




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 47, ACCEPTS Hornsby’s guilty plea, and ADJUDGES

           Defendant guilty of Counts One and Two of the Indictment; and

       2. The Court will issue a separate sentencing order.1

       This the 27th day of July, 2021.

                                                      Signed By:
                                                      Robert E. Wier ~         w"
                                                      United States District Judge




1
  At the hearing, Judge Ingram remanded Hornsby to custody. See DE 46. This was the status pre-
plea. The Court, thus, sees no need to further address detention, at this time. Hornsby will remain
in custody pending sentencing.
